DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative John Mutchler on 05/05/2021.
	Please amend the claims as follows:

16. (Canceled).
22. (Currently amended)  The casting apparatus of claim 17, wherein the first length, the second length, the third length, and a fourth length are established by positioning at least one of the first chill roll, the second chill roll, the first polishing roll, the second polishing roll, and the third polishing roll, relative to one another.
34. (Currently amended)  The casting apparatus of claim 29, wherein the first length, the second length, the third length, and a fourth length are established by positioning at least one of the first chill roll, the second chill roll, the first polishing roll, the second polishing roll, and the third polishing roll, relative to one another.
Claim Interpretations
	The previous claim interpretations as to length are revised in light of Applicant explanation that paragraph 0008 in view of Figure 3 shows how the lengths are determined as a function or roll diameters (Reply, pgs. 13-15).  Similarly, the previous indefiniteness rejections are withdrawn in light of these explanations.
	Applicants amend claim 1 to state “the second chill roll positioned to gravity support and be in constant contact with the polymer film exiting the first gap entirely along the first length.”  Applicants acknowledge that “Support for this amendment is found at least in paragraphs [0039]-[0040] of the specification and FIGS. 3A-3C of the present application” (Reply, pg. 16).  This is shown in Figure 3 as follows:

    PNG
    media_image1.png
    394
    616
    media_image1.png
    Greyscale

This is the only explanation of a “second chill roll positioned to gravity support and be in constant contact with the polymer film exiting the first gap entirely along the first length.”


    PNG
    media_image2.png
    417
    716
    media_image2.png
    Greyscale
.  
Applicants state that this configuration of NISSEL causes sagging along the following area:

    PNG
    media_image3.png
    419
    387
    media_image3.png
    Greyscale

(Reply, pgs. 16-17; see also instant Figs. 1-2; Spec., Background of Invention (comparing prior art roll positioning versus instant invention roll positioning of instant Fig. 3 to avoid sagging)).  Thus, “a second chill roll positioned to gravity support and be in constant contact with the polymer film exiting the first gap entirely along the first length” is interpreted to mean the only 

Reasons for Allowance
	Claims 1, 3-13 and 17-38 are allowed because the prior art fails to teach or suggest the roll positioning of instant Figure 3 as explained above.  Instead, the closest prior art discloses the following roll positioning:

    PNG
    media_image4.png
    550
    843
    media_image4.png
    Greyscale

(WO1998050222A1).  WO1998050222A1 also fails to teach or suggest “the second chill roll positioned to gravity support and be in constant contact with the polymer film exiting the first gap entirely along the first length” as shown in instant Figure 3 (second chill roll 13).  The second chill roll 2 or 3 of WO1998050222A1 is not positioned as in instant Figure 3.  Although Battenfield-Cincinnati (“Next Generation” extruder series: higher efficiency and more flexibility, press release, 11/2016) shows a similar roll configuration as instant Figure 3:

    PNG
    media_image5.png
    558
    751
    media_image5.png
    Greyscale

, yet this reference fails to disclose whether a die is present, much less the location of any die with a non-zero discharge angle, or whether the rolls are chill rolls and/or polishing rolls.  Finally, MIZUNUMA (US 2006/0260484) fails to teach or suggest rollers in non-zero tilt angle offset from the second chill roll.  Thus, the instant claims are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-13 and 17-38 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846.  The examiner can normally be reached on Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Examiner, Art Unit 1743